HEANEY, Senior Circuit Judge,
concurring in part and dissenting in part.
I agree that the conviction of Mounir Daoud Mardini should be affirmed. I believe, however, that the conviction of Andres Gonzolo Torres-Diaz must be vacated and the matter remanded to the district court to permit Torres-Diaz to withdraw his plea of guilty.
The written plea agreement is correctly set forth in the majority opinion, but that opinion omits an essential element of the actual plea: the fact that the district court told Torres-Diaz at the time the plea of guilty was entered that if the court, after reviewing the presentence report, disagreed with the agreement struck by the government and Torres-Diaz as to the length of the sentence, the court would throw out the plea and the matter would go to trial. The full colloquy was as follows:
MR. MORGAN: [For the government] ... The plea agreement provides that Mr. Torres-Diaz will plead guilty to Count IV of the indictment. That charges him with aiding and abetting the distribution of approximately two kilograms of cocaine. In exchange for that, the government agrees to move to dismiss all the remaining counts of the indictment, as well as the information filed against the defendant pursuant to Section 851 of Title 21....
MR. MORGAN: ... The rest of the plea agreement, the next paragraph, talks about the maximum potential penalty under Count IV of the indictments.
THE COURT: I'll cover that. What does it look like, we’re talking here about a possibility of somewhere between 63 and 97 months; is that correct?
MR. MORGAN: That’s correct, Your Honor. When we have calculated our guideline recommendations to the Court, which of course the plea agreement recognizes they’re not binding on the court, we come out with an offense level of 26.
THE COURT: Does that also contemplate whether it’ll be concurrent or consecutive to the prison time which is presently imposed?
MR. MORGAN: We understand that his current time in Florida, according to conversation I had with Mr. Orth, has expired.
Change of Plea Tr. 3 — 4. The court then went on to state:
Q. [By The Court] Now, you and Mr. Orth have made a deal here with the government. I didn’t make the deal. And I have a right to accept it or reject it, right on up to the time of the day of sentencing.
A. Is okay.
Q. You know that?
A. Yes.
Q. If I disagree with the deal, I’ll just throw it out. We’ll bring back in a jury and we’ll go to trial. You understand that that can happen?
A. Yes, I am.
Change of Plea Tr. p. 11.
The court, after reading the presentence report, refused to sentence pursuant to the agreement between the government and Torres-Diaz, but failed to set aside the plea as he promised he would and imposed a sentence of eight and one-half years. In essence, the court went back on its earlier promise to Torres-Diaz. Under these circumstances, the interests of justice require that we remand to the trial court with directions to vacate Torres-Diaz’s conviction and sentence and to permit Torres-Diaz to be tried before a jury of his peers.